DETAILED ACTION
This action is responsive to the filing of 10/26/2021. Claims 1-6, 8-16, 18-22 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 8, 10-15, 18-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 20040189695) in view of Jost (US 7212971.)

Claim 1, 11, 20: Kurtz discloses a method comprising: 
at an electronic device (Fig. 1: 100, computer; par. 29-31) with a display device (Fig. 1: 191, display device) and an input device (Fig. 1: 161, 162, keyboard / mouse): 
displaying, via the display device, a display region (Fig. 6: 600, par. 50, selected pane) that includes a first icon (Fig. 6: 604; par. 50, preview control), wherein the first icon includes a first content portion (par. 51, first page of the document or slide deck) of a preview of a first file (Fig. 6: 612, selected file; par. 50); and 
in accordance with a determination that the first file is associated with a first file type, displaying, via the display device, a first user interface control within the first icon based on the first file type, wherein activation of the first user interface control causes a first operation on the first file (par. 50, The user has selected one of the files 612, so the preview control 604 displays a preview image of the selected file, the metadata display 606 shows properties of the selected file, and the tasks display 608 provides a menu of relevant tasks for operating on the selected file); and 
in accordance with a determination that the first file is associated with a second file type different from the first file type, displaying, via the display device, a second user interface control within the first icon based on the second file type, wherein activation of the second user interface control causes a second operation different from the first operation on the first file (par. 52, alternative previewers offering a different level of functionality for particular item types; par. 53, preview control, which would be displayed when the user selects a QuickTime.TM. file in the shell browser. This preview control could provide an alternative or extended level of functionality beyond the default previewer in the shell of an operating system, including functionality such as showing the first five seconds of a QuickTime.TM. movie and/or offering buttons and controls for the user to launch the QuickTime.TM. player.)

	However, while Kurtz discloses displaying user interface controls (extended controls Fig. 6: 614) based on file types, Kurtz doesn’t explicitly disclose displaying them in response to user input directed to the first content portion of the preview. What’s different is that the displaying  of the extended control is performed when user input is directed to the first content portion. In Kurtz the extended controls appear to be displayed in response to use input selecting a file in the Fig. 6: 612 menu, (par. 52, when the user selects a QuickTime.TM. file in the shell browser.)

while displaying the display region including the first icon that includes the first content portion of the preview of the first file, detecting, via the input device, a first user input directed to the first content portion of the preview of the first file; and
in response to detecting the first user input directed to the first content portion of the preview of the first file:

Jost discloses a similar method displaying controls in response to user input over a content portion (8:28-33, user input of hovering over a content portion, and in response displaying controls; 8:38-45, Fig. 10, the prompt is displayed as a drop down menu 58.) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kurtz with Jost so as to provide the pane controls as needed based on user input. One would have been motivated to combine the teachings so as to not clutter up the screen with additional controls that can be readily displayed when needed.

Claim 2, 12, 20: Kurtz and Jost disclose the method of claim 1, wherein the first file type is associated with a first content type; and wherein the second file type is associated with a second content type that is different from the first content type (Kurtz par. 53, look inside the file type and provide a meaningful image that a user will understand. For example, Apple could implement a QuickTime.TM. preview control, which would be displayed when the user selects a QuickTime.TM. file in the shell browser; offering buttons and controls for the user to launch the QuickTime.TM. player.)   

Claim 3, 13: Kurtz and Jost disclose the method of claim 1, wherein the first file type corresponds to a document file type, wherein the first user interface control includes one or more arrow buttons, and wherein the one or more arrow buttons enable paging between the first content portion of the preview of the first file and a second content portion of the preview of the first file (Kurtz Fig. 6: 614, extended controls; a user can quite easily manipulate extended controls 614 to page through the document or slide presentation.)

Claim 4, 14: Kurtz and Jost disclose the method of claim 1, wherein the first file type corresponds to a video file type, wherein the first user interface control includes one or more playback buttons, and wherein the one or more playback buttons enable playback control with respect to the preview of the first file and a second content portion of the preview of the first file (Kurtz par. 52, custom previewers for numerous file types and non-file item types including, but not limited to, image files, video files; par. 53, functionality such as showing the first five seconds of a QuickTime.TM. movie.)


Claim 8, 18: Kurtz and Jost disclose the method of claim 1, wherein displaying the first user interface control within the first icon includes executing a first plug-in associated with a first creator application that created the first file (Kurtz, par. 52-53, extended functionality in an alternative previewer.)

Claim 10, 19: Kurtz and Jost disclose the method of claim 1, wherein the first content portion of the preview of the first file is displayed without launching an application associated with the first file (Kurtz par. 51, comprehensively browse the previewer item without opening it.)  

Claim 10, 19: Kurtz and Jost disclose the apparatus of claim 20, wherein the first file type corresponds to one of 
a document file type, wherein the first user interface control includes one or more arrow buttons (Fig. 6: 614 arrows), and wherein the one or more arrow buttons enable paging between the first content portion of the preview of the first file and a second content portion of the preview of the first file (par. 51, extended controls 614 to page through the document or slide presentation); 
a video file type, wherein the first user interface control includes one or more playback buttons, and wherein the one or more playback buttons enable playback control with respect to the preview of the first file and a second content portion of the preview of the first file; 
or an image file type, wherein the first user interface control includes one or more zoom buttons, and wherein the one or more zoom buttons enable zooming between the first content portion of the preview of the first file and a second content portion of the preview of the first file.

Claims 5, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 20040189695) in view of Jost in further view of Nakamura (US 6691114.)

Claim 5, 15: Kurtz and Jost disclose the method of claim 1, wherein the first file type corresponds to an image file type (Kurtz par. 52, custom previewers for numerous file types and non-file item types including, but not limited to, image files.)

However, Kurtz does not explicitly disclose: wherein the first user interface control includes one or more zoom buttons, and wherein the one or more zoom buttons enable zooming between the first content portion of the preview of the first file and a second content portion of the preview of the first file.  

Nakamura discloses a similar method for content preview, including: wherein the first user interface control includes one or more zoom buttons, and wherein the one or more zoom buttons enable zooming between the first content portion of the preview of the first file and a second content portion of the preview of the first file (Fig. 7A: 130, zoom out / zoom in controls.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kurtz with Nakamura to show image controls. One would have been motivated to combine the teachings so as to accommodate image type files which may be too large to show in great detail in a small preview pane.
  
Claim 6, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 20040189695) in view of Jost in further view of Ouzts (2003/0076322.)

Claim 6, 16: Kurtz and Jost disclose the method of claim 1. However, Kurtz does not explicitly disclose further comprising while displaying, within the display region, the first icon including the first content portion of the preview of the first file concurrently display, via the display device, a second icon that includes a second content portion of a preview of a second file.

Ouzts discloses as similar method for displaying file previews, including: comprising while displaying, within the display region, the first icon including the first content portion of the preview of the first file concurrently display, via the display device, a second icon that includes a second content portion of a preview of a second file (Fig. 2: 204, item 3-6; par. 34, Images 204 are representations, on a smaller scale, of items that are contained within folder 200. Images 204 are what are referred to as "thumbnail" images. A thumbnail image is a graphical representation for a file, that is particular to the file, and that shows a preview of an image contained within the file.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kurtz with Ouzts to display preview icon concurrently as taught by Ouzts. One would have been motivated to combine the teachings so save the user from clicking on the files within a folder trying to find the one that’s needed, when several could be previewed at a glance.


Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 20040189695) in view of Jost in further view of Bhukhanwala (US 5831617.)

Claim 9: Kurtz and Jost disclose the method of claim 1. However, Kurtz does not explicitly disclose displaying, via the display device, a status indicator within the first icon, the status indicator indicating a position within the preview of the first file.

Bhukhanwala discloses a similar method for file preview in an icon, including: displaying, via the display device, a status indicator within the first icon, the status indicator indicating a position within the preview of the first file (Fig. 1B: 32, position indicator.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kurtz with Bhukhanwala to show the current page indication in the icon. One would have been motivated to combine the teachings so that the user may know what page of the document they are currently previewing in the icon preview area.

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered. After further consideration of the claim amendments the Examiner applied the same references because the determination step (“in accordance with the determination”) could have been performed before the “in response to detecting the first user input …” and not necessarily after, or ‘in response.’ Furthermore, the amended independent claims 11, 20 had removed the “in response to detecting the first user input …” step altogether.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Budrys (US 7086011) Multi-component icons for representation of file characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/7/2022